Title: To James Madison from James Monroe, 28 June 1804
From: Monroe, James
To: Madison, James



Dear Sir
London June 28. 1804.
My publick letter of the 23. acknowledges the rect. of yours of 15th april containg. instructions for Spain. My private one of June 10th. communicated the incidents attending Mr. Livingstons trip to this country, as far as they were known to me, with my opinion of the probable effect of it. From every information that I can obtain, it seems clear that it has given to the govt. very great offense. His memorial, his letter, &ce, all in one tone, cannot otherwise than have a tendency to compromit our govt., notwithstanding they are known to be his acts and not its. It is said to be inferr’d by some that he would not venture to act the part he does if he did not know that he speaks the language of those he represents. This idea will gain more strength the longer he remains where he is, especially if he continues to act the same part. His motive for it is very easily seen through. He probably knew well that his memorial &ce had given umbrage here; that his refusal to join in the guaranty had produc’d the same effect where he is; and that his conduct relative to the negotiation & treaties with France had not advanc’d his views at home. Under these circumstances he has appear’d disposed to act rather a loose part, with a view to gain ground somewhere. You will be sensible that his trip here subjected me to the greatest possible embarrassmt. It put me immediately into a delemma with the govt., who would naturally be inclined to suspect me acquainted with and a party in his measures. Extreme care wod. scarcely protect me agnst. that imputation. And if I did not answer fully his expectations in point of attention, I shod. have given him offense, which might have produc’d an ill effect on the other side of the channel, where it might have been attributed to a disposition to interfere with and check the changes that were taking place there: changes with which in my opinion we have nothing to do, since every nation has a right to form its own govt. in what manner it pleases. I acted with the utmost discretion I was capable of, and flatter myself, that no serious mischief is likely to result from the movement. I am convinc’d however that it has made a deep impression on this govt., the ill effect of wh., it will require much prudence to confine to its author alone. In other circumstances I have no doubt that we shod. have more cause to regret it. The unsettled power of the present ministry, the vast ascendency of France on the continent, and the doubtful issue of her projects wh. menace the best interests of this country, may produce a degree of moderation which otherwise might not be shewn. Had I been liable to personal irritation in such a case Mr. Livingstons conduct to me was calculated to excite it. He came here without any intimation of it, till after he landed in the country. He withheld from me, the fact of his having any publick trust untill after he had communicated it to others, been here a fortnight or nearly that time, & then sanctioned the communication to this govt. thro’ others not thro’ me. Such conduct was calculated to lessen me with every party. Whether it has produc’d that effect I know not. I confess however that he acted precisely the part after his arrival here, in respect to me, that I wished him to do; with this exception, that he ought not to have given me the impression, that he had no publick object in coming, since by so doing he exposed me to compromitment with the government, wh. had nearly taken place. It is certain that I felt no personal irritation or other solicitude, than to acquit myself of all the duties which the situation required of me, a material part of which consisted in the attention which was due to him. I fear under these circumstances that my absence from this country, especially for the present, might be injurious to us. I shall certainly not go while there is the least danger of such a consequence resulting from it. I am aware that the whole of this affair puts you in a situation of equal delicacy; but I have no doubt that you will manage it so as to prevent any ill effect resulting from it. It is perfectly well known by this govt. that you had no concern in it: knew nothing of it: and therefore are not responsible for it. The people on the other side will be attentive to your reply, on acct. of the moment that the mov’ment took place & the changes to wh. it might have reference. That is a circumstance wh. makes much caution necessary, on your part.
I do not know that I can mention our concerns again to this govt., without receiving some kind of invitation or encouragment from it so to do. The affair of Mr. Merry has never been mentioned by it to me: nor have I ever had an opportunity of speaking to the minister on it. Till very lately I had cause to beleive that his conduct had been disapproved & himself ordered to comply with the rules established by our government. Of late I have heard thro’ a channel that merits some attention that the contrary is the case, and that his communications to his govt. produc’d at the time much irritation. The gentleman of whom I had this told me that the person who communicated it to him had read Mr. M.s letters, wh. were as I inferr’d, shewn him by the minister or under Secry. of State. That person is an American, as I also infer, and now in America. It has been impossible to touch on this subject without asking an interview, & difficult to act in it in that mode without lessening ourselves, unless Mr. M’s recall was desired. In great measure, our conduct has been of a nature so amicable, as I presume to leave no doubt, of the real disposition of our govt. toward this nation. Still under some disappointment in another respect, and the irritations which come from the other side of the channel, I have not been able to place myself on that kind of familiar footing especially of late, that I had once the prospect of, and had in some small degree effected. Indeed it is very difficult for a foreign minister ever to attain that situation with this govt., and preserve the independance of his character, and the neutrality of his nation. It seems to be expected that you shod. join in considering as your friends or enemies all who are theirs. Most of those who are here are held precisely in one or other light, and generally are so marked for their devotion to this country, as not to be distinguishable from the people of it. Happily our situation is not so dependant on any foreign power, as to make it necessary for the minister to lose sight of what he owes to his govt., his country and himself. Perfect neutrality it is his duty to observe with respect to other powers, because it is the condition of his country. Respect to the govt. and an abstinence from all communications with a foreign power on its Affrs., with those in opposition to it at home, is what they all have a right to expect, and with which I have not failed to comply. I have indeed gone much further—the whole of my conduct has been, on our own topics, moderate and forbearing as you well know. I have not pressed them at a crisis of great importance to them on points of interest on which they had a right to expect a different conduct from me. It would be more just, as I am persuaded it wod. be more wise, for them to acknowledge the liberality of that conduct, rather than indulge a contrary one under the impressions of trifling & frivolous causes. My letters to you by Mr. Herries, and my letter to the President must have been sometime since recd. so that I may soon hope to receive advice whether Mr. M. has accomodated his conduct to our rules, & in case he has not, instructions what part I am to take in reference to that, and the other more important concerns of our country. I am convinc’d that any further accomodation would lessen us at home and abroad. I have no doubt that whatever passes is known there to such as are in the interest of this country, or hope to profit by any collision between us and it, if indeed there are such among us.
I shod. be very glad to know that you have recd. all my private letters. I have no knowledge of those which you have recd.
In several of my letters to you I have taken the liberty to give it as my opinion that this government had expected our cooperation with it in the present war, and been disappointed by our accomodation with France which prevented it. I have also suggested in some of them, the grounds of that opinion, in part. It may not be improper to go more fully into that subject at this time. The expectation of such a cooperation must have formed the part of a general system of measures, in the whole of which we might have been essentially interested. The policy is perhaps not abandoned, tho’ the execution of it is suspended. It may be recurr’d to again on a favorable occasion. It therefore highly imports us to get all the information in our power respecting that system, that by distinctly seeing its objects, and more especially its relation to us, we may be enabled to judge how far the prosecution of it by this government hereafter may be advantageous or injurious to our welfare.
Without saying any thing on the merits of the present controversy, with which we have happily nothing to do, and respecting which it would be worse than puerile to give an opinion, I think it clear that this govt. might have avoided it, if it had been so disposed, & without discredit. No war ever seemed to be undertaken more deliberately, more on calculation & as it were in cool blood, or to be more decided on before it was commenc’d, than this was. In engaging in it, it was not prompted solely by its prejudices, its resentments or the fear of dishonor. It had some stronger motive for it, one that was more intimately connected in its judgment with the prosperity & aggrandizement of the country. What was that motive? The growth of French power was doubtless the primary cause of the war. Strong as France had become on the continent, this govt. seems to have entertained an idea that if she added to that power an extensive commerce and with it an extensive marine that she would soon become more than a match for G. Britain even on her own element. It was to check the growth of French power, & raise herself in opposition to France that G. Britain entered the war. But how was that to be done? Not by a continental war, the defeat of her armies & dismemberment of her territory. The fortune of the last war gave little ground for such a presumption, when the circumstances of that and the present war were duly considered. Her organization seemed now to be better adapted to military mov’ments, her armies were better trained and appointed, and perhaps more powerful than they then were, while the situation of the other nations had changed for the worse. Besides it does not appear that any arrangment had been made with any of the great powers on the continent for the commencment of a war, whence it may be fairly inferrd that no encouragment had been given by any of them of such an event. From these and other considerations it is even presumeable, when the project of the war was first decided on in this cabinet, that it was no part of the plan, to draw the other powers into it, especially in the commencment. It must have forseen the danger of such a wars tending rather to the aggrandizement than the depression of France. From what I have been able to collect on the subject, I have been satisfied that the object of this government in renewing the war with France, was to attack her on the sea, block up her ports, ruin her commerce and marine, while it sought the aggrandizement of G. Britain on that ⟨watry?⟩ element, and by the extention of her commerce and marine. The project was comprehensive and bold. The dismemberment of her colonies from France, of her colonies and So. America from Spain, was a part of it. Commanding at sea and controuling by means of it, the general commerce of Europe with other countries, and in a great measure of the world itself, as might have been expected, the situation of G. Britain might thus have become equally imposing and prosperous. But how was this bold project to be carried into effect, was G. Britain equal to it single handed or alone? Her govt. knew well that she was not, and therefore did not contemplate it, unaided. From Europe she could get no aid in the quarter where it became requisite. She could perform herself the service called for in these regions, and assist the operations elsewhere, but she could do no more. In our quarter of the world the principal service must have been rendered by another power, and none cod. render it so effectually, if at all, as the UStates of America. I am therefore convinc’d that such was among the objects of the war on the part of G. Britain, and that her govt. contemplated that we shod. cooperate in it precisely in this degree. It is impossible to account for the war or what has since occurr’d on any other principle. Is it presumeable that G. Britain would have engaged in it, with so little reluctance, without some plan and reasonable prospect of improving her situation? Would she have sought to humiliate France on the continent without a single ally that could assist her there? Would she have engaged in a war in which she was to act on the defensive, & put in hasard her existence as a nation, without the hope of making conquests elsewhere, and producing such a change in the general situation of the world, as in the final result would be likely to recompense her for it, if it did not furnish the means for the prosecution of the war? How account for Holland’s being comprized in the war and Spain exempted from it, notwithstanding the aid she is known to give France, otherwise than by the circumstance of the plan’s being changed after the war had commenc’d, and a desire in consequence of it to contract the scale of hostility as much as possible?
But this doctrine does not rest altogether on speculative authority, or reasoning founded on facts that have since occurr’d. I was informed on my first arrival in France before the war commenc’d, by a respectable American who had opportunities of getting correct information, that a war would certainly take place, and that the above was the object and in certain views the motive on the part of G. Britain. That information has derived much support from what I have heard here since, not from one individual alone, but several, in a circle, to whom if such a plan existed it must have been known. These latter have expressed themselves cautiously, as might be expected, nevertheless remarks have occasionally escaped them, of a character too strong and direct, to be applicable to any other object, or misunderstood. Indeed I think the general idea derives much strength from the hint given by Mr. Addington to Mr. King, of which you were informed by the latter soon after his return to America.
If the above view of the policy of this government is correct, and it has been diverted from it by particular circumstances, it is presumeable that it will recur to it again as soon as a suitable occasion offers. The situation of the country in the great outline is the same that it then was. No change has taken place which should make it less restless, less anxious for the future, or less disposed to adopt novel and bold expedients to relieve it from its embarrassments. It is equally presumeable, while the same object is pursued, that the same means will be relied on. But the govt. of the UStates is beleived to be adverse to that system; to have never contemplated it; to have sought relief only from injuries, an indemnity for wrongs, and to be perfectly satisfied with the adjustment which has been made in that respect; an adjustment which secures every right, consolidates every interest, and leaves almost nothing to be wished as to the interior concerns of our country. With our government therefore it is not likely, that the admn. of this country will be able to succeed, in such a project, and it is to be hoped when fully convinc’d thereof, that it will abandon it. It is consistent with candour to presume that it will do so, or if it does pursue it, that it will be without reference to us. Should the contrary however be the case, it is not doubted, that the known attachment which our people have to the union, their sense of the superior blessings which they enjoy under it, and their virtue will prove an ample security against all attempts to seduce them, by intrigue or otherwise, from the duty which they owe to the best of governments. The emancipation of So. America and the Islands from the European powers, might offer an extensive field for Jobs and plunder to individuals, which could not fail to corrupt and debauch them, but nothing to the United States as a nation. It would be more likely, especially at the present period, in the infant state of their establishments and government, to prove most injurious to their best interests.
I should not have said so much on this subject but from a strong persuasion that this government expects more from us than is compatable with a strict neutrality in its wars with other powers. It views with jealousy our prosperity and rapid growth, which it may be disposed to retard, if it cannot in some degree controul and make subservient to its own views. The party which has governed this country since our revolution has never ceased to deplore the folly of those councils which produc’d that ever memorable & glorious event. Circumstances often occur which shew that they think they have some claim to, some right over us, wh. has been suspended by force not extinguished. It is admitted, if we keep together, & prove ourselves superior to that ambitious rivalry, to the influence of those unworthy passions, which ruined the antient republicks, that we have nothing to dread from other powers. It is to the possibility of a disunion of the States that such as are unfriendly to us look for the completion of their wishes; it is to the danger of it, that the best friends of our country & of mankind turn their attention with the most anxious foreboding. But I trust that the bold, manly, and philosophic spirit, which inspired our first founder with the great idea, and led him to the discovery of the new world, which prompted our ancestors to emigrate, and enabled them to subdue the forests & savages of the wilderness, and organize with incomparable wisdom their interior, and their descendants to atchieve their independance and with it the greatest revolution which the world ever knew, will not forsake us in the last, & comparatively, trivial danger which may possibly await us.
I have written you a very long letter; if it gives any hint that may be useful I have attained my object in it. If it does not you will I am satisfied give me credit for the motive. In all things of the kind you cannot be too secret, as every thing is caught up & sent here by more than one spectator: Whatever I communicate will I know be sent back, if it transpires. Sincerely I am yr. friend & servant
Jas. Monroe
